“Oy Case 1:18-cv-00176-JEJ Document 69 Filed 01/02/20 Page 1 of 4

| | FILED
| December 30, 2019 HARRISBURG, PA

 

Clerk of Court, United States District Court
Ronald Reagan Federal Building & U.S. Courthouse
228 Walnut Street }

Harrisburg, Pennsylvania 17101:

JAN 8 2 209

Per

 

| Deputy Clerk
RE: REID VS. WEITZEL, NO. 18-cv-176

 

TO THE HONORABLE JOHN E. JONES IIT OF SAID COURT:

I write to this Honorable Court as a class member of the above stated heading. I
have several comments and objections as it relates to this very important Litigation.

1. The Capital Case Unit (CCU) has am Unit Manager name Mr. Michael Guyton.

The man has been against this Litigation and the changes from day one. The facts has been ~~

revealed in his words, actions, and deeds. Mc. Guyton has delayed certain changes when he
has been ordered to make the changes by Superintendent Robert Gilmore. Instead Mr. Guyton
has implemented and/or inflicted his concepts of changes only to ba overruled by his
superiors. Mr. Guyton is a very combative and deceitful man with no interest to assist or
aid the prisoners whom he is suppose to oversee. His position as an Unit Manager is to be an
arbitrator between the prisoners and the guards in fairness as well as make sure the unit
runs smooth. With him as the Unit Manager there is always a conflict between the prisoners
and the staff all caused by the Unit Manager. And when it is prisoner verse guard, Mr.
Guyton takes the guacds side like ninety percent (90%) of the time. Mr. Guyton concerns
himself with small matters to antagonize the prisoners to disturb our daily deal existence
and peace while on death row. But at the same time this man does not do his required duties
[ise. approving visiting forms, telephone numbers, acquiring supplies for the unit, etc.].
Myself along with many other prisoners have complained and grieved Mr. Guyton but for
reasons unbeknownst to me and other prisoners we don't know why the administration and the
DOC won't remove him from the CCU. Please look at this man files and you will conclude the
man is not equipped to run the CCU. Mr. Guton's mentality as a Unit Manager is to run the
CCU as an Restricted Housing Unit (RHU). We have went to him about being handcuffed in the
area of Zone 4 (Z4) using the settlement and the new DOC policy of 7.5.1. And he as well as
others ignore the language of the settlement and policy of no cuffing prisoners confined to
the CCU unless an "individualized determination". [Sea: the settlement at pp. 11-12; & DOC
policy 7.5.1, pg. 2-2]. Im the policy the DOC added “or before traveling to an outside
hospital, etc.", this language is not in the settlement. [See:.The DOC policy C-5 at pg. 2-
2\. This is what Mr. Guyton and others are relying on to continue to handcuff us in the area
of Z4 when the Department of Correction agreed with the named plaintiffs unless an
individualize determination is made no CCU prisoner will be handcuffed. There is nothing in
the settlement and/or policy as to CCU prisoners being handcuffed in an area. This needs to
be addressed by this Honorable Court. This kind cf conflict is what Mr. Guyton does on the
regular basis on the CCU. It is my suggestion that this Court remove Mr. Guyton and his
minions from the unit in order for the success of the settlement and new policy. This way it
would be a new start with a new policy, new Unit Manager, and a new block staff.

2. The yard is below any standard of recreations due to it's configurations.
The diagram of SCI-Greene's yard does not clearly depict the accuracy of the yard. The
administration broke down the all the individual cages and basically four yards in very
small area. The former yard was made up of twenty-seven individual cages. The
administration first split the yard in four sections. The made up was three big cages and
four isolated cages. Then the administration put exercising machines inside the three years.
Case 1:18-cv-00176-JEJ Document 69 Filed 01/02/20 Page 2 of 4

 

i

f | ‘ .
Two of the machine were never full equipped. It is just two pieces of |metal in the yard. The

administration just put these machines, tables, and basketball hoops inside these three big
cages with no design. Two of the three basketball hoops are right besida a tables leave no
room to truly play basketball. Also the hoops are only 8 foot, four inches inside cages with
gate roof of about eleven feat. A basketball hoop is ten feet tall go one need the ceiling
to be a level to accommodate the shooter shoot. After awhile the administration split the
three big cages into two cages with the four isolated cages for phase two prisoners. The
administration refuses to take the top off even though every yard for population prisoners
do not have closed in gate roof. Tha design of the yard is not accurately represented and/or
depicted in the diageam presented to the Court because there are poles through out the both
yards due to the former configuration of the yard that was full of individual cages. The DOC
was disingenuous by making a diagram of SCI-Greene's yard without all the poles and gated
roof as well as for withholding SCI-Phoenix's yard diagram from the class member housed at
SCI-Greene. The two yards are not comparable. There is not one yard in the state
Pennsylvania's penal system design for population prisoner that resemble the yard at SCI-
Greene for CCU prisoners. The housing unit and the yard was built for solitary confinement

prisoners, the DOC and SCI-Greane is trying to use a confined house area and make it a~

population housing unit without spending any money.

3. The law Library is made up of area of four isolated cages. The
configuration was made for solitary confinement prisoners. The administration refuses to
remove the cages. We were told that the law library would be made over as to a population
law libracy. It was suppose to be remodel but the administration has the cages in tact for
no ceason but for Me. Guyton said he would not remodel the law library. Also, the population
law Library has had a word processer and a printer for years. The CCU is being denied access
to a word processor and printer.

| 4, The yard has no bathroom, no water fountain, no roof cover (i.e., from the
Sun and vain). mo by

5. Evecy block in population has a Block Representative. The CCU would like a

"Block Representative’ so that our issues are heard and addressed on their merit. Due to the

Change of status of the CCU, we no Longer have Progeram Review Committee (PRC). DOG should

allowing the CCU prisoners should be represented by having a seat at the table would aliow
us to be heard on the issues concern us and our housing at SCI-Greene.

; : . | . ! b
oe 6. The handcuff in Z4 is inappropriate as stated of above in Issue One. I
kindly request this Court to look into this violation of the Settlement Agreement and DOC
policy of 7.5.1 as it relates to handcuffing a CCU prisoner. oO

7. Due to the Settlement Agreement we are now allowed schooling, programs,

and religious services basis. To be perfect honest with this Court, there is no room in the
CCU" at SCI-Greene for schooling, programs, and religious services. The administration are
allowing one GED classes per week. When in population, the prisoners go to school five days
a week plus they get paid for taking the GED class. The CCU prisoners are not getting paid
‘to go to school at SCI-Greene as cequire by policy. This unfair to the core. As for
‘religious services and’ programs, the Muslims do not have an outside Imam to lead them in
‘Jum'ah prayers as population is so afforded. The administration allows a population prisoner
to perform the Jum'ah service. This does not occur for no other veligion in the CCU or in
general population. We have asked the administration to hive a second Imam for our community
and/or allow us to go to Jum'ah services with general population. |We are allowed to taking
the GED test with general population prisoners, it is done im general population. I do not
see a problem with CCU prisoners attending’ Jum'uh, and/oe other religious services,

concerts, schooling, classes, and other activities with general population poisoners. I ask
Case 1:18-cv-00176-JEJ Document 69 Filed 01/02/20 Page 3 of 4

: the Court in this matter because this CCU is not equipped for a general p population for CCU

prisoners. I request that this Honorable Court do an investigastion to see if this
' institution is equipped and if the Court makes a finding of this ape be equipped for CCU
housing, we would Like a transfer SCI-Phoenx.

; 8.The block phones never. turned off on the CCU price to the current
_ litigation. We were allowed to use the telephones during the time it came on until the time
it went off (i.e. 8:00 am to 8:45 pm). The CCU had roller phones, one for each tier and two
per pod. The phone now coming on at 7:30 am and cut off first of the day at 9:15 am for
lunch. The phone comes back on at 10:30 am. According to the settlement we get twenty
minutes out the cell for lunch and dinner. Let say for the sake of argument, that the trays

s comes at 9:30 am. and we take twenty minutes’ to-eating of the.meal.: There is no reasonable. ...

excuse that the phone has to cut off for extra forty minutes. This is a time that a lot of
us prisoners call our lawyers at the Resource Center. The phones coming back on from 10:30
am~to 12:15 pm. And count time is 12:30 pm and count. time clears about 1:00 pm. The
telephone is cut back on at that time and we are allow to use it up until 1:45 pm because we

have to go in due to shift change. Now, the Resource Center shut their phone Line down from” ~~

12:45 pm to 1:30 pm. The phone then cut off at 3:30 pm until 5:00 pm. due to dinner time and
count time. The meal is around 4:00 pm and count time is around 4:15 pm. Count time is
unusually cleared at about 4:30 pm. It is my request that once lunch is concluded that the
telephones comes on around 9:50 am to 10:00: am. My second request is that the telephones
comes back as soon as count clears which would be around 4:90 pm. This last half an hour
will allow the prisoners to make an evening time call to my Lawyers. Capital Case prisoners
make the most calls to their attorney then all other class of pristoners. We just want the
most opportunities to call our lawyers.

9. ‘There are a Lot of older men and unhealthy men on the CCU. In the former
policy of 6.5.8 for CCU prisoners, there was access to a separated chair other than the
steol connected to the desk. SCI-Greene has never implemented that part of the policy. The
stool that is connected to the desk is vary uncomfortable when sitting for a Long period of
time. I would request a chair as cited in the former “Policy off 6.5.8.

CONCLUSION: 3

I want to thank all partias involved in this very serious matter. I pray that
this Honorable Court take my comments and objections into consider ration. !

|
Ae y Submit
istopner Roney

cc/CR

 
ge 4oft4

0 ain a a ma eee

| PA DEPT OF

eee ee Le - ee .
Lsci- GREENE INMATE MARL

Name eetepsrepte

Sumber De! 7% LURK OF Cote UNE STPMES D7
Seo Box 33028 RONG RERCAN FE FEPERAL DCI elf, eS Ca Coueriouts
4 St Petersburg FL 33733 A Z-E Sree °&

 

-JEJ Pocument 69 Filed 01/02/20 Pa

 

Case

 

   

“EPECERE PEP Cn Presbenlfebty hsb habteebaaiath thi pfldlipligg
